Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE
	Examiner called Applicant and recommended canceling claims 24-29 and stated that doing so will place the case in allowable condition. The Applicant promised to get back with a response asap and on Jan 19th 2022, the Applicant called back and told Examiner that the Applicant has agreed to the Examiner’s recommendation and authorized Examiner over phone to cancel claims 24-29.
	The case has now been placed in allowable condition.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was authorized over phone by Philip Woo (Reg. No.39880) on 01/19/2022. 
AMENDMENTS TO THE CLAIMS:
          The following listing of claims will replace all prior versions and listings of claims in this application.
	PLEASE CANCEL CLAIMS 24-29.	

Allowable Subject Matter
Claims 1-23 are allowed.

	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9  & 17, although the prior art of record teaches (such as, Fu (US9137017, in Columns 8-9, lines 50-65 & 01-10 respectively as mentioned in IDS dated 3/12/2021) receiving, by the first entity, an encrypted response from the second entity, wherein the encrypted response includes at least one digital certificate; none of the prior art, alone or in combination teaches initializing, by a first entity, settings to operate according to the UBK protocol; transmitting, by the first entity, a certificate request to a second entity on the basis that the second entity is operating according to the UBK protocol; wherein the protocol indicator provides an indication of whether the digital certificate was generated according to the UBK protocol or the RBK protocol; decrypting, by the first entity, the encrypted response to extract the digital certificate; and checking, by the first entity, for the protocol indicator, wherein: if the protocol indicator indicates that the digital certificate was generated according to the UBK protocol, enabling use of the digital certificate by the first entity; and if the protocol indicator indicates that the digital certificate was generated according to the RBK protocol, discarding the digital certificate by the first entity; in view of other limitations of claims 1, 9 & 17.
Closes prior arts considered are as follows:
1.Fu (US9137017 as mentioned in IDS dated 3/12/202) describes method and system for key recovery for a private key of a digital certificate for a client. In one embodiment, a method includes receiving from a requester a key recovery request for a private key and a password from a requester. The method encrypts the recovered 
2. Kravitz (US20180006829 as mentioned in IDS dated 3/12/2021) discloses method for establishing secure communication between a plurality of IoT devices in one or more vehicles include: provisioning the plurality of IoT devices by providing a unique identification, a digital identity token and a cryptographic key to each of the plurality of IoT devices; establishing a secure communication line between the plurality of IoT devices by authenticating respective communication lines between respective IoT devices and issuing a digital certificate to the respective communication lines; grouping the plurality of IoT devices into different groups based on a predetermined criteria; and including a group membership for a group of the different groups in an attribute certificate indicating group characterization. 
3. Kwan (US20020184182) discloses methods and systems in accordance with the present invention efficiently validate digital certificates by answering Online Certificate Status Protocol ("OCSP") requests without Certificate Revocation Lists ("CRL"). During validation of digital certificates, these methods and systems speed transmission, reduce required bandwidth and reduce required data storage by eliminating the need for the transmission of lengthy CRLs from a Certificate Authority ("CA") when verifying a digital certificate from a client. In one implementation, they send a Lightweight Directory Access Protocol ("LDAP") database query to a CA directory server to determine and pinpoint the existence of a valid digital certificate and check its validity without receiving a long list of data, such as a CRL, from a CA. The CA directory server returns the query result, and the database query in the CA directory server is performed faster than using an entire CRL, and furthermore, the transmission of the database query result is a small piece of information and does not require the large amounts of data transmission bandwidth and storage as required with transmitting CRL's.
4,Meyer (US20180316511) discloses scalable certificate management system architectures. An example system may include one or more application platforms (e.g., VMs) that run a registration authority and are communicatively connected to one or more compute engines that perform cryptographic computations required by the registration authority. The system may also include one or more application platforms that run an enrollment certificate authority and that are communicatively connected to one or more compute engines that perform cryptographic computations required by the enrollment certificate authority. It may further include one or more application platforms that run a pseudonym certificate authority and that are communicatively connected to one or more compute engines that perform cryptographic computations required by the pseudonym certificate authority. It may also include one or more application platforms that run first and second linkage authorities and that are communicatively connected to one or more compute engines that perform cryptographic computations required by the linkage authorities
5. Shim (US20110191581 as mentioned in IDS dated 3/12/2021) teaches A system and method is provided for managing digital certificates, the system including one or more a certificate authorities and a vehicle-bound digital certificate manager, the apparatus comprising: a mobile client having a wireless transceiver with internet protocol capabilities and a vehicle communication device; the client further including at least one processor and at least one non-transitory computer readable medium encoded with instructions, which when loaded on the at least one computer, establishes processes for information handling, comprising: establishing secure communications with a certificate authority to receive at least one of a Vehicle Identification Digital Certificate ("VIDC"), an Anonymous Vehicle digital Certificate ("AVDC"), and a Certificate Revocation Lists ("CRLs"); storage management of at least one of the VIDC, AVDCs, and CRLs; and forwarding of at least one of the VIDC, AVDCs, and CRLs received from the certificate authority to the digital certificate manager using the vehicle communication device. 
6. Tschache (US20150256348) discloses method is described for revoking a group of certificates, each of which includes a key, for an authenticated communication between one first subscriber and at least one second subscriber, one first key and one revocation value, with the aid of which the keys of the group of certificates may be calculated from the first key, being transmitted for the purpose of revocation to the at least one second subscriber. 
7. Collins (US20020038420) teaches a method for forming a certificate is provided. Generally, a first public key of a first encryption type is placed in the certificate. A second public key of a second encryption type is also placed in the certificate. The invention also provides a method for transmitting a document. Generally, the document is digitally signed. An information string is encrypted with a private key to create a signature wherein the private key is related to a public key in a certificate, wherein the certificate comprises a first public key and a second public key, wherein the public key related to the private key is the second public key, and where the information string contains the document. The signature is attached to the information string to create a digitally signed document. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497